Hatch, J.
(dissenting):
I am unable to concur in the reversal of this order or in the reasons which are assigned therefor by Mr. Justice McLaughlin. The affidavit upon which the application for the order was based sets out a good cause of action in favor of the applicant and against the person or corporation who inflicted the injury, and such person or corporation is liable to respond in damages therefor if the facts averred in the affidavit are sustained by the testimony given upon the trial. In respect to the examination of the person for which the order provides the affidavit states that the action is expected to be brought against the Metropolitan Express Company as defendant; that such express company is a domestic corporation, having an office for the transaction of business in the borough of *350Manhattan, city of blew York, and that George W. Slingerland, the person to he examined, is the general manager and director of such corporation. After setting out the cause of action, the affidavit further proceeds to show that an action was brought against said Slingerland to recover damages for the injuries alleged, based upon the fact that Slingerland was carrying on business under the name of the “ Century Express; ” that the in jury had been inflicted by an express wagon bearing such name ; that after the commencement of the action, Slingerland interposed an answer which contained a positive denial that he was doing business under such name. After the service of such answer the plaintiff discontinued the action. The affidavit then proceeds to state that the Metropolitan Express Company has succeeded to the business formerly carried on by Slingerland under the name of the Century Express; that he is now a manager and director of such corporation; that just what time this corporation succeeded to the business of the Century Express deponent is unable to ascertain; that she has learned that the blew York Transportation Company claims to have succeeded to the business of the Metropolitan Company; that deponent made application to Mr. Ralph G. Miller, the attorney for the transportation company and who appeared as attorney for Slingerland in the action which was brought against him, which was discontinued, for information concerning the relations of the aforesaid companies and as to when each or both succeeded to the business of the Century Express Company, but that all information upon that subject was. refused; that the person sought to be examined has knowledge of all the facts and that such examination' is necessary and material for the plaintiff for the purpose of framing her complaint and for the prosecution of the action.
It is not needful that we set out the facts alleged in the affidavit showing the cause of action existing in favor of the plaintiff. It is sufficient to say that a perfect cause of action is stated against the person or corporation inflicting the injury.
•In Merchants Nat. Bank v. Sheehan (101 bT. Y. 176) it is decided that the provisions of the-Code of Civil Procedure (§§ 870, 876) authorize an order for an examination before an action, has been actually commenced, in a court of record, of the person or persons .against whom the action is about to be brought, upon the appli-
*351cation of the person who is about to bring the action. The granting of such order is within the discretion of the court, but the occasions will be rare when the power will be exercised by the court on account of a liability to abuse the process. This is the express holding of that case. It is evident from the present situation that this case falls within the class of cases to which the provision of law authorizing the examination applies. Persons and corporations ought not to be permitted to juggle with the rights of parties to whom they owe a duty or to whom they are liable to-respond in damages for wrongs done, by a scheme of reorganization under different names and thereby furnish shelter for themselves when sought to be reached by legal process. It is evident in the present case that the wrong which has been inflicted is the subject of legal redress and the plaintiff is only debarred from enforcing the same by a reorganization or transfers which are being used to shield the wrongdoer from responding in damages for the injuries inflicted. Such a condition ought not to be tolerated and there can be no* abuse of process when it is used for the purpose of uncovering or smoking out the wrongdoer. Examinations of an adverse party-have been long authorized for the purpose of framing a complaint, (Glenney v. Stedwell, 64 N. Y. 120; Hutchinson v. Lawrence, 29 Hun, 450.) In Matter of Application of Nolan (70 Hun, 536) the precise question which this appeal presents was decided adversely to • the contention of the appellant. There the examination was sought of a person who was the superintendent of a mine for the purpose of discovering who was the real owner of the same in order that a cause of action, which was set up in the moving papers, might be enforced against such owner. Mr. Justice Herbick in -writing for the court said: “ This examination is not sought for the purpose of ascertaining whether the applicant has a cause of action, but to ascertain who the cause of action is against.
“ It sufficiently appears, I think, from the affidavits, that there is some doubt as to who are the owners or operators of the mine where the accident happened. * * "x" That it is necessary to-enable the appellant to frame her complaint to ascertain who are the proper defendants, who were the owners or operators of the mine at the time of the accident, I do not think can be questioned. The allegation as to who were the owners or operators of the mine *352is a most necessary and important part of the complaint, and it seems to me that appellant is entitled to an examination to discover such necessary facts. (Sweeney v. Sturgis, 24 Hun, 162.)
“ The respondent, Payette, is a very proper person to examine for that purpose; he is the one who employed the intestate; he was, according to his own affidavit, the superintendent of the mine at the time of the accident,, and presumably he knows who his employers were, and who were engaged in operating the mine; he would' be a proper person as defendant in the proposed action, and, therefore, a proper person to examine as a party.”
This language finds precise application in' every particular to the facts of this case, and if it be sound in law, is decisive of this appeal in favor of the respondent. There, as here, an action had been brought by a party to recover damages founded upon an accident against a supposed owner of the mine, an answer had been interposed denying such ownership, or liability for the injuries, and the sole question, therefore, which the examination sought to obtain was the person or corporation engaged in operating the mine at the time of the accident. The sole purpose of this examination is to discover the person or corporation who was operating the .business of the Century Express at the time the injuries were inflicted.
A like doctrine was held in Matter of Weil (25 App. Div. 173) where the Appellate Division of the second department decided that an examination was proper before service of the complaint in a case where an action was to be brought to enforce a claim for work done for a newspaper called the Hebrew Standard. Prior to the application suit had been brought against the editor of the newspaper as its proprietor, and the defendant having interposed an answer denying that he was the party responsible, such action was discontinued and another action brought against the newspaper as a corporation, and the editor was served with the summons and complaint as a director. To this action answer was interposed denying that the corporation was the contracting party, and thereupon the second action was discontinued. Application was then made to examine the editor for the purpose of discovering who was the proper person against whom to bring the action. Order issued for the examination of the editor and upon appeal such order was affirmed.
*353In Long Island Bottlers v. Bottling Brewers (65 App. Div. 459) the same court denied an application, holding that an examination of witnesses to enable the plaintiff to frame a complaint in an action not yet commenced could not be sustained. The Weil Case (supra) was not cited in the opinion, nor commented upon. We are not called upon to attempt reconciliation of these two cases. The last decided case is based upon certain authorities in this department to be hereafter noticed.
It is evident that the cases to which we have called attention furnish abundant authority for the support of this order. It is claimed, however, that the cases in this department (Matter of Anthony & Co., 42 App. Div. 66, and Matter of White, 44 id. 119) are opposed to this view of the law. It is not to be denied but that there are ■expressions in these cases and in the authorities which they cite which deny right in the court to grant the order the subject of this Appeal. In Matter of Anthony & Co. (supra) the decision is made to rest quite largely upon Matter of Bryan (3 Abb. N. C. 289). In that case, however, the moving affidavit upon which the order was based did not show any cause of action in favor of the plaintiff ■against anybody, known or unknown, while the witness sought to be examined in that casé bore no relation whatever either to the proposed defendant or to the proposed plaintiff, and it was not pretended that the witness could by any possibility become a party to the action. It was held that a witness as such could not be examined for the purpose of enabling a plaintiff to frame a complaint. The ■case did not determine that a person whose examination was sought under such circumstances as tended to show that he would be the party defendant was not a proper person to examine as the case did not involve such question. The main ground of the decision proceeded from the fact that no cause of action was shown by the affidavit to exist in the plaintiff, and upon this ground the decision was unanswerable. Reliance was also placed in Matter of Anthony & Co. upon De Leon v. De Lima (66 How. Pr. 287). This was a Special Term decision by Mr. Justice Ingraham. It appeared clearly in that case that the purpose of the examination was to discover if the plaintiff had a cause of action. The action was for slander, and the attempt was to find out the exact language used. *354Clearly, therefore, no cause of action was shown to exist in favor of the plaintiff. .The opinion contains the statement that before an examination will be granted “it must appear that plaintiff has a cause of action against the defendant.” This language is laid hold of in support of a holding that the proposed defendant must be definitely and not tentatively named in the affidavit. It may be said that such construction of the language was not permissible as in that case, as we have observed, no cause of action was shown to exist either in favor; of the applicant or against the defendant. The expression had application to the facts of that case and nothing else, otherwise it was obiter.
Muller v. Levy (52 Hun, 123) was also cited in support of the last contention. The opinion in that case opens with the statement, “.When a plaintiff, for the purpose of framing his complaint, obtains an order for the examination of a defendant before trial, he must establish by affidavit the existence of a cause of action in his. behalf. * * * The affidavit upon which the order for the examination of the defendant Bernard Levy was granted, does not state facts sufficient to show that a cause of action exists in favor of the plaintiff.” And at the close of the opinion it is stated, “ The application of the plaintiff to examine the defendant is fairly subject to the criticism that it is merely an attempt, not to obtain information for the better statement of a known cause of action, but' to find out whether he really has any cause of action at all. A party cannot be examined for this purpose.” It is clearly evident, therefore, that neither of the last two cases cited nor Matter of Bryan (supra) furnish authority for the doctrine announced in Matter of Anthony & Co. In each one of the three cases there was no cause, of action stated in the moving papers in favor of the moving party, and, under such circumstances, it is conceded that a case for an examination is not made. The limitation which is placed upon. Merchants' Nat. Bank v. Sheehan (supra) in Matter of Anthony & Co. (supra) I do not think is warranted.. The effect of the decision seems to be that an examination may be had, at the instance of one party, of his adversary when it is contemplated by the moving-party that his adversary is expected to be made a party. The affidavit in this case states that the moving party expects to bring an action against the Metropolitan Express Company, and it clearly *355appears that the person sought to be examined is such person as may be made a defendant. In Matter of Anthony & Co. (supra) a cause of action was stated in favor of the plaintiff therein, so the case is authority for holding that unless the defendant is definitely named the examination may not be had, but with all deference to the learned judge who wrote and the court which decided that case, I am of opinion that its doctrine is not sustained by the authorities cited therein, and that it is. opposed to the current of authority. Matter of White (supra) was an application to examine a witness for the purpose of perpetuating his testimony. The court, however, held that it was a mere cover to obtain the name of the party who should be made the defendant, and, therefore, upon the authority of Matter of Anthony & Co. (supra) the application was denied. In that case it was not contended that the witness sought to be examined was expected to be made a party, hi either this case nor the Long Island Bottlers v. Bottling Brewers (supra) add any strength to Matter of Anthony & Co. (supra), as they all rest upon it.
I am of opinion that an examination may be had of a person against whom it is contemplated that an action maybe brought, or of a witness who is shown to be possessed of information necessary and essential for the more complete statement of a cause of action shown to exist in the moving party, whether the information essential to be obtained relates to substantive matter required to be stated in the complaint or of the name of the defendant against whom the cause of action exists. The present case exemplifies the necessity for such holding, as it is evident that the party can only be discovered by successive actions or by uniting them all in one action and thereby subjecting the party to the payment of bills of costs for the misfortune of including the wrong parties. There is little danger of any abuse of the process of the court under such circumstances. It follows that the order should be affirmed, with ten dollars, costs and disbursements.
O’Brien, J., concurred. .
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.